DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6, 8-13 & 15-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over Claims 1-4 & 7-13 of U.S. Patent No. 10,219,913. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claim 1 recites an occipital plate system comprising: an occipital plate comprising a body having an upper portion and a lower portion extending from the upper portion, the lower portion including an opening (see Claim 1, Lines 1-5 of patent); a lateral member received through the opening, the lateral member including a side aperture (see Claim 1, Lines 6-10 of patent); a rod accepting component having a top opening, wherein the rod accepting component is configured to be received in the top aperture and includes a polyaxial screw head receiver (see Claim 1, Lines 11-12 & 18-22 of patent); and a lateral connector configured to be received in the top opening or the side aperture (see Claim 1, Lines 13-14 of patent).
As to dependent Claims 2-6 & 8 of the current application: Claims 2-4 of the patent are substantially similar or identical to Claims 2-6 & 8 of the current application.
Claim 9 recites an occipital plate system comprising: an occipital plate comprising a body having a diamond-shaped upper portion and a lower portion extending from the upper portion, the lower portion includes an opening (see Claim 7, 
As to dependent Claims 10-13 & 15-16 of the current application: Claims 7-10 of the patent are substantially similar or identical to Claims 10-13 & 15-16 of the current application.
Claim 17 recites an occipital plate system comprising: an occipital plate comprising a body having a diamond-shaped upper portion and a lower portion extending from the upper portion, the upper portion including at least three holes and the lower portion includes an opening (see Claim 11, Lines 1-6 of patent); at least three fasteners, each fastener extending through each hole of the at least three holes of the occipital plate (see Claim 11, Lines 7-9 of patent); a lateral member received through the opening, the lateral member extending from a first end to a second end, the lateral member including a first top aperture and a second top aperture (see Claim 11, Lines 10-18 of patent); rod accepting components, each rod accepting component received in each of the first and second top apertures, respectively, wherein the rod accepting component includes a polyaxial screw head receiver (see Claim 11, Lines 19-20 & 23-27 of patent); and lateral connectors, each lateral connector coupled to the respective rod accepting components (see Claim 11, Lines 21-27 of patent).
.

Claim Objections
Claim 2 is objected to because of the following informalities:  In Line 2, the word  --occipital-- should be added before the word “plate”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In Line 1, the word  --occipital-- should be added before the word “plate”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In Line 1, the words  --plurality of-- should be added before the word “holes”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
In Line 3, the word --wherein-- should be added after the comma.  
In Line 6, the words “which are” should be deleted. 
In Line 7, the words --rod accepting component-- should be added after the first instance of the word “each”. 
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In Line 2, the word  --occipital-- should be added before the word “plate”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In Line 1, the word  --occipital-- should be added before the word “plate”.  Appropriate correction is required.
12 is objected to because of the following informalities:  In Line 1, the words --plurality of-- should be added before the word “holes”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In Line 1, the word  --further-- should be added before the word “includes”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
In Line 4, the word “includes” should be replaced with the word --including--.
In Line 5, the second instance of the word “each” should be replaced with the words --a respective--.
In Line 9, the words --a plurality of-- should be added before the first instance of the word “rod”, and the second instance of the word “each” should be replaced with the word --one--.
In Line 10, the words “the rod” should be replaced with the words --each rod--.
In Line 12, the words --a plurality of-- should be added before the first instance of the word “lateral”.
In Lines 12-13, the limitation “the respective rod accepting components” should be replaced with the limitation --a respective one of the rod accepting components--.
Appropriate correction is required.
18 is objected to because of the following informalities:  In Line 1, a comma should be added after the number 17. In Line 2, the word --occipital-- should be added before the word “plate”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  In Line 1, the word  --further-- should be added before the word “includes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 14-15 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 5-6 recites the limitation “wherein the rod accepting component is configured to be received in the top aperture” which renders the claim indefinite as there is insufficient antecedent basis for the “the top aperture” limitation. For purposes of examination, the limitation is being interpreted as “wherein the rod accepting component is configured to be received in the side aperture of the lateral member”. Appropriate correction is required.

Claim 7 at Line 2 recites the limitation “the top aperture in the lateral member”. There is insufficient antecedent basis for this limitation. For purposes of examination, the limitation is being interpreted as “the side aperture in the lateral member”. Appropriate correction is required.
Claim 8 at Lines 1-2 recites the limitation “wherein the lateral member includes a side aperture for receiving the lateral connector.” which renders the claim indefinite as it is unclear if the recited “side aperture for receiving the lateral connector” is the same side aperture as previously recited in Claim 1 at Line 4, or if the recited side aperture is in addition to the previously recited side aperture. If the side aperture of claim 8 is the same as the side aperture of claim 1, then the claim would be rejected under 112(d) for failing to further limit the subject matter of the claim upon which it depends and should be cancelled. If the side aperture of claim 8 is in addition to the side aperture of claim 1, then the claim should be amended to recite that “the lateral member further comprises a second side aperture”. Appropriate correction is required. 
Claim 14 recites the limitation “wherein the lateral connector comprises an uncurved arm attached to the polyaxial screw head receiver positioned in the top aperture in the lateral member.” which renders the claim indefinite as it is unclear which top aperture in the lateral member is being recited since Claim 9 at Line 5 previously 
Claim 15 recites the limitation “wherein the lateral connector comprises a curved arm attached to a polyaxial screw head receiver positioned in the top aperture in the lateral member.” which renders the claim indefinite as it is unclear which top aperture in the lateral member is being recited since Claim 9 at Line 5 previously recites “the lateral member including a first top aperture and a second top aperture”. Appropriate correction is required.
Claim 20 at Line 2 recites the limitation “the lateral connector” which renders the claim indefinite as it is unclear which lateral connector is being recited since Claim 17 at Line 12 previously recites “lateral connectors”. For purposes of examination, the limitation is being interpreted as “wherein the lateral member further includes a first side aperture and a second side aperture each configured for receiving one of the lateral connectors”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-12, 16-18 & 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gephart et al. (US PG Pub No. 2011/0190824).
Regarding Claims 1 & 8 as best understood, Gephart et al. discloses an occipital plate system (Figs. 1-8, Paragraphs [0075-0087]) comprising: an occipital plate (10) comprising a body (11) having an upper portion (upper portion of 11 including the uppermost four apertures 12 as seen in Fig. 4) and a lower portion (lower portion of 11 including arms 14, Fig. 2) extending from the upper portion, the lower portion including an opening (guide tracks 15, Fig. 2 & 4); a lateral member (35, Figs. 3-4) received through the opening (Fig. 5), the lateral member including a side aperture (36, Fig. 4); a rod accepting component (20, Fig. 3) having a top opening (24), wherein the rod accepting component is configured to be received in the side aperture (Fig. 3) and includes a polyaxial screw head receiver (22, Fig. 5, Paragraph [0087]); and a lateral connector (27, Fig. 2) configured to be received in the top opening (Figs. 1-2).
Regarding Claim 2, Gephart et al. discloses wherein the occipital plate is tapered such that it has a thickness that is greater near the lower portion of the occipital plate (Fig. 4).
Regarding Claim 3, Gephart et al. discloses wherein the upper portion of the occipital plate includes a plurality of holes (uppermost four apertures 12, Fig. 2) configured to receive one or more fasteners (anchor members, not shown, Paragraph [0076]).
Regarding Claim 4, Gephart et al. discloses wherein the plurality of holes are arranged in a diamond-shaped pattern (Figs. 4-5).
Regarding Claim 5, Gephart et al. discloses wherein the lateral member (35) is rotatable and translatable such that the lateral member is adjustable relative to the 
Regarding Claim 9, Gephart et al. discloses an occipital plate system (Figs. 14-19, Paragraph [0096-0122]) comprising: an occipital plate (211) comprising a body having a diamond-shaped upper portion (upper portion of 211 including the uppermost four apertures 212 as seen in Fig. 15) and a lower portion (214, 213, 214, Fig. 14) extending from the upper portion, wherein the lower portion includes an opening (opening formed between 214, 213 & 214 as seen in Fig. 14); a lateral member (250, Fig. 16, Paragraph [0096]) received through the opening (Figs. 14-15), the lateral member extending from a first end (left end portion of 250) to a second end (right end portion of 250), the lateral member including a first top aperture (left track 252, Fig. 14) and a second top aperture (right track 252, Fig. 14, Paragraph [0097]); and a rod accepting component (290, 290, Fig. 16, Paragraph [0111]) received in each of the first and second top apertures, each rod accepting component configured to secure a lateral connector (282, 282, Fig. 16) thereto, wherein the rod accepting components each include a polyaxial screw head receiver (yoke 270, Paragraphs [0111-0112]).
Regarding Claim 10, Gephart et al. discloses wherein the occipital plate is tapered such that it has a thickness that is greater near the lower portion of the occipital plate (Fig. 17).
Regarding Claim 11, Gephart et al. discloses wherein the upper portion of the occipital plate includes a plurality of holes (uppermost four apertures 212 as seen in Fig. 15).
Regarding Claim 12, Gephart et al. discloses wherein the plurality of holes are arranged in a diamond-shaped pattern (Fig. 15).
Regarding Claim 16, Gephart et al. discloses wherein the lateral member further includes a side aperture (253, Fig. 17) for receiving the lateral connector (Fig. 15).
Regarding Claim 17, Gephart et al. discloses an occipital plate system (Figs. 14-19, Paragraph [0096-0122]) comprising: an occipital plate (211) comprising a body having a diamond-shaped upper portion (upper portion of 211 including the uppermost four apertures 212 as seen in Fig. 15) and a lower portion (214, 213, 214, Fig. 14) extending from the upper portion, the upper portion including at least three holes (uppermost four apertures 212 as seen in Fig. 15) and the lower portion including an opening (opening formed between 214, 213 & 214 as seen in Fig. 14); at least three fasteners (anchor members such as screws, not shown), each fastener extending through a respective hole of the at least three holes of the occipital plate (as recited in Paragraphs [0076 & 0123]); a lateral member (250, Fig. 16) received through the opening (Paragraph [0096]), the lateral member extending from a first end (left end portion of 250) to a second end (right end portion of 250), the lateral member including a first top aperture (left track 252, Fig. 14) and a second top aperture (right track 252, Fig. 14); a plurality of rod accepting components (290, 290, Fig. 16, Paragraph [0111]), each rod accepting component received in one of the first and second top apertures, respectively, wherein each rod accepting component includes a polyaxial screw head receiver (270, 270, Figs. 14-16); and a plurality of lateral connectors (282, 282, Fig. 16), each lateral connector coupled to a respective one of the rod accepting components (Fig. 15).
Regarding Claim 18, Gephart et al. discloses wherein the occipital plate is tapered such that it has a thickness that is greater near the lower portion of the occipital plate (Fig. 17).
Regarding Claim 20 as best understood, Gephart et al. discloses wherein the lateral member further includes a first side aperture (left 253, Fig. 17) and a second side aperture (right 253, Fig. 17) each configured for receiving one of the lateral connectors (Figs. 14-15).

Allowable Subject Matter
Claims 13 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from 

/JESSICA WEISS/Primary Examiner, Art Unit 3775